Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-17-00218-CV

                       IN RE ESTATE of Leonor V. MUNOZ, Deceased

                   From the County Court at Law No. 1, Webb County, Texas
                             Trial Court No. 2017-PB7000003L1
                          Honorable Hugo Martinez, Judge Presiding

          BEFORE JUSTICE BARNARD, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, appellee’s motion to dismiss this appeal
is GRANTED, and this appeal is DISMISSED AS MOOT.

       We ORDER that appellee Nora M. Munoz recover her costs of this appeal from appellant
Oscar J. Munoz.

       SIGNED August 2, 2017.


                                                  _________________________________
                                                  Marialyn Barnard, Justice